Title: To Thomas Jefferson from Alexander Garrett, 18 April 1824
From: Garrett, Alexander
To: Jefferson, Thomas

Dear Sir  Charlottesville 18th April 1824Inclosed I send you two letters recieved by the last nights mail, the one from the 2d Auditor, the other from the Cashier of the Farmers Bank of Virginia; by the former it seems, no part of the Annuity of 24. can be expected from the Literary board untill July, by the latter an accomodation is proposed to the University on payment of interest, shall I accept or reject the proposal; If the Governor has sent on to Washington the vouchers of the $8,000 spoken of by Mr Johnson could not that be drawn in some short time, so as to replace the loan from the Bank.please give me your instructions that I may answer the letters by tomorrows mailWith profound Respect I am Dr Sir Your Mo: Obt ServtAlex: Garrett